Exhibit 10.1

 

FOURTH AMENDMENT OF LEASE

 

THIS FOURTH AMENDMENT OF LEASE (this “Amendment”) is made as of this 7 day of
August, 2017, by and between ARE-MA REGION NO. 59, LLC, a Delaware limited
liability company, having an address at c/o Alexandria Real Estate
Equities, Inc., 385 East Colorado Boulevard, Suite 299, Pasadena, California
91101 (“Landlord”), and CATABASIS PHARMACEUTICALS, INC., a Delaware corporation,
having a mailing address at One Kendall Square, Building 1400E, Suite B14202,
Cambridge, Massachusetts 02139 (“Tenant”).

 

BACKGROUND:

 

A.                                    Reference is made to a certain Lease
Agreement dated December 17, 2010 (the “Original Lease”), by and between RB
Kendall Fee, LLC, as landlord, and Tenant, as tenant, as amended by a First
Amendment of Lease dated as of December 21, 2011 (the “First Amendment”), a
Letter dated April 17, 2012, a Second Amendment of Lease dated as of July 16,
2015 (the “Second Amendment”), and a Third Amendment of Lease dated as of
October 18, 2016 (the “Third Amendment;” as so amended, the “Lease”), demising
approximately 18,876 rentable square feet of space consisting of approximately
14,817 rentable square feet of space on the second (2nd) floor of Building 1400
(such space, the “Second Floor Premises;” such building, the “Building”) and
approximately 4,059 rentable square feet of space on the third (3rd) floor of
the Building (the “Third Floor Premises;” collectively with the Second Floor
Premises, the “Premises”) in One Kendall Square, Cambridge, Massachusetts. 
Capitalized terms used, but not defined herein shall have the same meaning as in
the Lease.

 

B.                                    Landlord is the successor to DWF IV ONE
KENDALL, LLC (“DIVCO”); DIVCO was the successor to RB Kendall Fee, LLC; and
Landlord and Tenant are the current holders, respectively, of the lessor’s and
lessee’s interests in the Lease.

 

C.                                    The term of the Lease is scheduled to
expire on June 30, 2018.

 

D.                                    Landlord and Tenant now desire to amend
the Lease to extend the term of the Lease beyond June 30, 2018, all as more
particularly set forth herein.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease as follows:

 

1.                                      Extension of Term.  The term of the
Lease is hereby extended beyond June 30, 2017 for the period beginning on
July 1, 2018, and ending on June 30, 2020 (the “Additional Term”).  The
Additional Term shall be upon all of the same terms and conditions of the Lease
in effect as of the date hereof except as otherwise set forth herein.  Tenant
acknowledges and agrees that it currently occupies the Premises and is familiar
with the condition thereof and that the Premises is leased to Tenant in “As-Is”
condition without any representation or warranty, express or implied, as to the
condition or fitness for Tenant’s use thereof. Tenant agrees that Landlord has
no work to perform in or on the Premises to prepare same for Tenant’s use and
occupancy.

 

[g133371kgi001.jpg]

 

1

--------------------------------------------------------------------------------


 

2.                                      Payment of Yearly Rent For and During
the Additional Term.  For and during the Additional Term, in addition to all
other amounts due and payable by Tenant under the Lease, Tenant shall pay to
Landlord monthly installments of Yearly Rent as follows and otherwise as set
forth in the Yearly Rent payment provisions of the Lease:

 

Period

 

Monthly Rent

 

July 1, 2018 – June 30, 2019

 

$

116,653.68

 

July 1, 2019 – June 20, 2020

 

$

120,153.29

 

 

3.                                      Payment of Operating Expense Share and
Tax Share For and During the Additional Term.  In addition to the payment of
Yearly Rent for the Premises and other amounts payable under the Lease, for and
during the Additional Term, (a) with respect to the Second Floor Premises,
Tenant shall also pay the Operating Expense Share pursuant to Section 9.3 of the
Original Lease (as modified by Section 5 of the First Amendment) and the Tax
Share pursuant to Section 9.2 of the Original Lease (as modified by Section 5 of
the First Amendment), and (b) with respect to the Third Floor Premises, Tenant
shall also pay the Operating Expense Share and Tax Share pursuant to Section 5
of the Second Amendment.

 

Tenant acknowledges and agrees that commencing on July 1, 2018, the Management
Fee payable by Tenant under the Lease as part of Operating Costs shall be equal
to 3% of Yearly Rent.

 

4.                                      Electricity Payments For and During
Additional Term.  In addition to the Yearly Rent and other amounts payable under
the Lease, for and during the Additional Term, Tenant shall continue to be
obligated to pay for its electricity usage in the Premises in accordance with
the provisions of (a) Article 8 of the Original Lease and Section 5 of the First
Amendment with respect to the Second Floor Premises, and (b) Section 6 of the
Second Amendment with respect to the Third Floor Premises.

 

5.                                      Further Extension.  Tenant acknowledges
and agrees that, notwithstanding anything in the Lease to the contrary, Tenant
shall have no further right to extend the term of the Lease beyond the
Additional Term.  Accordingly, on or before June 30, 2020, Tenant shall quit,
vacate and yield-up the Premises in broom clean condition and free from all
personal property, furniture, fixtures, inventory and equipment and otherwise in
accordance with the surrender provisions of the Lease, including, without
limitation, the decommissioning requirements set forth in Section 29.11(f) of
the Lease and Section 8 of the Second Amendment.

 

6.                                      Brokers.  Landlord and Tenant each
represents and warrants to the other party that it has not authorized, retained
or employed, or acted by implication to authorize, retain or employ, any real
estate broker or salesman to act for it or on its behalf in connection with this
Amendment so as to cause the other party to be responsible for the payment of a
brokerage commission, except for Newmark Grubb Knight Frank and CB Richard
Ellis/New England (collectively, the “Brokers”).  Any fees payable to the
Brokers are the responsibility of Landlord pursuant to separate written
agreement with the Brokers.  Landlord and Tenant shall each indemnify, defend
and hold the other party harmless from and against any and all claims by any
real estate broker or salesman (other than the Brokers) whom the indemnifying
party authorized, retained or employed,

 

2

--------------------------------------------------------------------------------


 

or acted by implication to authorize, retain or employ, to act for the
indemnifying party in connection with this Amendment.

 

7.                                      Tenant’s Continuing Obligation To
Maintain Letter of Credit Under Section 29.13 of the Lease.  Landlord is
currently holding, as security for Tenant’s obligations under the Lease, the
Letter of Credit described in Section 29.13 of the Lease in the amount of
$113,098.06 (the “Letter of Credit”).  For and during the Additional Term:
(a) Landlord shall continue to hold the Letter of Credit as security for
Tenant’s obligations under the Lease; (b) Landlord shall have the right to draw
down the Letter of Credit, if necessary, in accordance with the provisions of
Section 29.13 of the Lease; and (c) Tenant shall be obligated to comply with the
provisions of Section 29.13 with respect to maintaining, reviewing and
replacing, as necessary, the Letter of Credit.

 

8.                                      Counterpart Execution.  This Amendment
may be executed in counterparts, each of which shall be deemed an original and
all of which when taken together shall constitute one fully executed original
Amendment, binding upon the parties hereto, notwithstanding that all of the
parties hereto may not be signatories to the same counterpart.

 

9.                                      Miscellaneous. In all other respects,
the Lease shall remain unmodified and shall continue in full force and effect,
as amended hereby.  The parties hereby ratify, confirm, and reaffirm all of the
terms and conditions of the Lease, as amended hereby.

 

10.                               Authorization to Execute.  Tenant represents
and warrants to Landlord that the person signing this Amendment on behalf of
Tenant is duly authorized to execute and deliver this Amendment on behalf of
Tenant in accordance with a duly adopted resolution or other applicable
authorization of Tenant, and that this Amendment is binding upon Tenant in
accordance with its terms. Further, if requested by Landlord, Tenant shall,
within thirty (30) days after such request, deliver to Landlord a certified copy
of a resolution or other applicable authorization of said organization
authorizing or ratifying the execution of this Amendment.

 

11.                               No Reservation.  Preparation of this Amendment
by Landlord or Landlord’s attorney and the submission of this Amendment to
Tenant for examination or signature is without prejudice and does not constitute
a reservation, option or offer to lease the Premises.  This Amendment shall not
be binding or effective until this Amendment shall have been executed and
delivered by each of the parties hereto, and Landlord reserves the right to
withdraw this Amendment upon written notice to Tenant from consideration or
negotiation at any time prior to Landlord’s execution and delivery of this
Amendment, which withdrawal shall be without prejudice, recourse or liability.

 

12.                               Energy Use Reporting.  Tenant agrees to
provide, within 10 business days of request by Landlord, such information and
documentation as may be needed for compliance with the City of Cambridge
Building Energy Use Disclosure Ordinance, Section 8.67.010 et seq. of the
Municipal Code of the City of Cambridge (as the same may be amended, the
“Cambridge Building Energy Use Disclosure Ordinance”), and other such energy or
sustainability requirements as may be adopted from time to time by the City of
Cambridge or any other governmental authority with jurisdiction over the
Building, which information shall include without limitation usage at or by the
Premises of electricity, natural gas, steam, hot or chilled water or other
energy.  Landlord shall report to the applicable governmental authority such
energy usage

 

3

--------------------------------------------------------------------------------


 

for the Building and other Building information as required by the Cambridge
Building Energy Use Disclosure Ordinance.

 

13.                               OFAC.  Tenant and all beneficial owners of
Tenant are currently (a) in compliance with and shall at all times during the
term of the Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of the Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List or the Sectoral Sanctions Identifications List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

 

14.                               Indemnity.  Notwithstanding anything to the
contrary contained herein or in the Lease, Tenant acknowledges and agrees that,
in order to reflect changes in applicable laws, Section 15.3 of the original
Lease is hereby amended, retroactive to the date of the original Lease, to
include the following language: “Tenant shall in no event be required to
indemnify Landlord for losses, claims, liabilities or costs to the extent caused
by Landlord’s negligence or willful misconduct.”

 

15.                               Asbestos.

 

a.                                      Notification of Asbestos.  Landlord
hereby notifies Tenant of the presence of asbestos-containing materials (“ACMs”)
and/or presumed asbestos-containing materials (“PACMs”) within or about the
Premises in the locations identified in Exhibit B attached to this Amendment.

 

b.                                      Tenant Acknowledgement.  Tenant hereby
acknowledges receipt of the notification in paragraph (a) of this Section 15 and
understands that the purpose of such notification is to make Tenant and any
agents, employees, and contractors of Tenant, aware of the presence of ACMs
and/or PACMs within or about the Premises in order to avoid or minimize any
damage to or disturbance of such ACMs and/or PACMs.

 

 

/s/ JCM

 

 

Tenant’s Initials

 

 

c.                                       Acknowledgement from
Contractors/Employees.  Tenant shall give Landlord at least 14 days’ prior
written notice before conducting, authorizing or permitting any of the
activities listed below within or about the Premises, and before soliciting bids
from any person to perform such services.  Such notice shall identify or
describe the proposed scope, location, date and time of such activities and the
name, address and telephone number of each person who may be conducting such
activities.  Thereafter, Tenant shall grant Landlord reasonable access to the
Premises to determine whether any ACMs or PACMs will be disturbed in connection
with such activities.  Tenant shall not solicit bids from any person for the
performance of such activities without Landlord’s prior written approval.  Upon
Landlord’s request, Tenant shall deliver to Landlord a copy of a signed

 

4

--------------------------------------------------------------------------------


 

acknowledgement from any contractor, agent, or employee of Tenant acknowledging
receipt of information describing the presence of ACMs and/or PACMs within or
about the Premises in the locations identified in Exhibit B prior to the
commencement of such activities.  Nothing in this Section 15 shall be deemed to
expand Tenant’s rights under the Lease or otherwise to conduct, authorize or
permit any such activities.

 

(i)                                     Removal of thermal system insulation
(“TSI”) and surfacing ACMs and PACMs (i.e., sprayed-on or troweled-on material,
e.g., textured ceiling paint or fireproofing material);

 

(ii)                                  Removal of ACMs or PACMs that are not TSI
or surfacing ACMs or PACMs; or

 

(iii)                               Repair and maintenance of operations that
are likely to disturb ACMs or PACMs.

 

[Signatures on Following Page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed this Fourth Amendment of
Lease on the date first written above in multiple copies, each to be considered
an original hereof, as a sealed instrument.

 

 

LANDLORD:

 

 

 

ARE-MA REGION NO. 59, LLC,

 

a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

By:

/s/ Jackie Clem

 

 

 

Name:

Jackie Clem

 

 

 

Title:

Senior Vice President
RE Legal Affairs

 

 

 

TENANT:

 

 

 

CATABASIS PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Jill C. Milne, Ph.D.

 

 

Name: Jill C. Milne, Ph.D.

 

 

Title: President and CEO

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Asbestos Disclosures

 

NOTIFICATION OF THE PRESENCE OF ASBESTOS CONTAINING MATERIALS

 

This notification provides certain information about asbestos within or about
the Premises at Building 1400, One Kendall Square, Boston, Massachusetts
(“Building”).

 

Historically, asbestos was commonly used in building products used in the
construction of buildings across the country.  Asbestos-containing building
products were used because they are fire-resistant and provide good noise and
temperature insulation.  Because of their prevalence, asbestos-containing
materials, or ACMs, are still sometimes found in buildings today.

 

Building 1400 was constructed in the early 1900s. No specific asbestos
sampling/analysis data has been provided.  Based on the 2002 visual survey, the
following materials were observed in Building 1400 that might contain asbestos,
referred to as presumed asbestos-containing materials or PACMS:

 

Building 1400

 

Material Description

 

Material Location

Drywall/joint compound

 

All Floors: throughout walls; portions of east and center elevator lobby
ceilings
Fourth Floor: locker room ceilings

12” gray floor tile and mastic

 

Basement: west hallway by stairs

White with gray vinyl sheet flooring

 

Basement: Microbia glass wash room

12” white/blue/pink floor tile and mastic

 

First Floor: Suntory Pharmaceutical, northwest laboratory, kitchen, and east
side rooms
Second Floor: Microbia, west side laboratory (assumed throughout)

White vinyl sheet flooring

 

First Floor: Suntory Pharmaceutical, south side laboratories

12” beige floor tile and mastic

 

First Floor: loading dock and service elevator hallway

12” light gray floor tile and mastic

 

First Floor: Incert Software, kitchen

12” white with gray floor tile and mastic

 

Second Floor: Microbia, east side hallway by stairs
Third Floor: Microbia, southwest hallway

12” light gray floor tile and mastic

 

Third Floor: Microbia, center hallway and hallways by center and east stairs

12” white with black speck floor tile and mastic

 

Fourth Floor: Microbia, west end laboratory (assumed throughout)

 

A-1

--------------------------------------------------------------------------------


 

Material Description

 

Material Location

12” gray and white floor tile and mastic

 

Fourth Floor: Microbia, southwest hallway and east side lunch room

Gray rubberized flooring

 

Fourth and Fifth Floors: Microbia, center stairwell

12” dark gray floor tile and mastic

 

Fifth Floor: Microbia, east side hallway and elevator lobby

12” white and gray floor tile and mastic

 

Fifth Floor: Microbia, east side hallways; west side laboratories (assumed
throughout)

12” gray floor tile and mastic

 

Fifth Floor: Microbia, center stairwell landing

2’ x 4’ ceiling tile

 

First Floor: Suntory Pharmaceutical, laboratory (assumed throughout)

2’ x 2’ ceiling tile (curves pattern)

 

First Floor: Suntory Pharmaceutical, north offices

2’ x 2’ ceiling tile

 

First Floor: Incert Software, center office areas

2’ x 2’ ceiling tile

 

First Floor: Genzyme, office areas (assumed throughout)
Second Floor: Genzyme, east side office areas; Microbia office areas (201)
Third Floor: Genzyme, southwest hallway, center and east side offices (302-304)
Fourth Floor: Genzyme, offices and laboratories (assumed throughout)
Fifth Floor: Genzyme, center and east side offices (assumed throughout)

2’ x 4’ ceiling tile

 

Second Floor: Microbia, west side laboratory (assumed throughout); Genzyme,
center office areas (203)
Third Floor: Genzyme, west side laboratory (assumed throughout)
Fifth Floor: Genzyme, west side laboratory (assumed throughout)

Fireproofing

 

All Floors: beams and columns, with some overspray on decking

Stucco

 

Exterior overhang and east side walk area and perimeter of windows

 

Because ACMs and PACMs may be present within or about the Building, we have
hired an independent environmental consulting firm to prepare an operations and
maintenance program (“O&M Program”).  The O&M Program is designed to minimize
the potential of any harmful

 

A-2

--------------------------------------------------------------------------------


 

asbestos exposure to any person within or about the Building.  The O&M Program
includes a description of work methods to be taken in order to maintain any ACMs
or PACMs within or about the Building in good condition and to prevent any
significant disturbance of such ACMs or PACMs.  Appropriate personnel receive
regular periodic training on how to properly administer the O&M Program.

 

The O&M Program describes the risks associated with asbestos exposure and how to
prevent such exposure through appropriate work practices.  ACMs and PACMs
generally are not thought to be a threat to human health unless asbestos fibers
are released into the air and inhaled.  This does not typically occur unless
(1) the ACMs are in a deteriorating condition, or (2) the ACMs have been
significantly disturbed (such as through abrasive cleaning, or maintenance or
renovation activities).  If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis or cancer)
increases.  However, measures to minimize exposure, and consequently minimize
the accumulation of asbestos fibers, reduce the risks of adverse health effects.

 

The O&M Program describes a number of activities that should be avoided in order
to prevent a release of asbestos fibers.  In particular, you should be aware
that some of the activities which may present a health risk include moving,
drilling, boring, or otherwise disturbing ACMs.  Consequently, such activities
should not be attempted by any person not qualified to handle ACMs.

 

The O&M Program is available for review during regular business hours at
Landlord’s office located at 400 Technology Square, Suite 101, Cambridge, MA
02139.

 

A-3

--------------------------------------------------------------------------------